Lundberg Stratton, J.,
dissenting. I believe that the respondent’s criminal actions warrant a more severe sanction than indefinite suspension from the practice of law. While respondent claims that the shooting of Deanna Woods was accidental, he was convicted in a full jury trial “beyond a reasonable doubt” of felonious assault in violation of R.C. 2903.11(A)(2) with a firearm specification, carrying a concealed weapon in violation of R.C. 2923.12, two counts of driving under the influence of alcohol or drugs in violation of R.C. 4511.19(A)(1) and (2), and using a weapon while intoxicated in violation of R.C. 2923.15. Respondent was sentenced to two years’ imprisonment for the felonious assault, with three years for the gun specification to run consecutively, seventeen months on the concealed weapon charge to run concurrently, and one hundred eighty days each on the counts of driving under the influence and discharging a weapon while intoxicated to run concurrently. Respondent’s convictions were affirmed on appeal.
Jonathan E. Coughlan, Disciplinary Counsel, for relator.
Summers & Vargas Co., L.P.A., William L. Summers and Edwin J. Vargas, for respondent.
According to a footnote in the board’s report, the respondent’s version was “dramatically different” from that of a key witness. Respondent claims that his shooting of Ms. Woods was an accident. I do not believe that we should accept a different version of events once a respondent has been convicted by a jury. That conviction should be conclusive as to respondent’s culpability.
Even if we were to accept respondent’s radically different version of the events, he nevertheless abandoned the victim in the driveway after he shot her, sped recklessly away, and eventually crashed his vehicle before he was arrested. Such actions show a conscious disregard for whether Ms. Woods lived or died, which does not support his claim that the shooting was accidental. The requirements of DR 1-102(A)(3) would be met by that act alone.
While respondent acknowledged his drug and alcohol addictions and his ego problems and promised to reform, these promises are not sufficient, in my opinion, to mitigate the circumstances of his conduct, which I believe merit his disbarment. Therefore, I respectfully dissent.
Moyer, C.J., and Resnick, J., concur in the foregoing dissenting opinion.